Citation Nr: 0923411	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for hepatitis C and 
secondary cancers of the stomach, pancreas and bile ducts for 
accrued benefits purposes.  

2.  Entitlement to service connection for Hodgkin's lymphoma 
for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
December 1965, and died in early 2005.  The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  By that rating action, the RO denied the 
appellant's claims for service connection for hepatitis C and 
secondary cancers of the stomach, pancreas and bile ducts, 
and Hodgkin's lymphoma for accrued benefits purposes, service 
connection for the cause of the Veteran's death and (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  The appellant timely appealed the RO's August 2006 
rating action to the Board, and this appeal ensued.  
Jurisdiction of the claims files currently resides within the 
jurisdiction of the Buffalo, New York RO.
In July 2007, the appellant testified before a Decision 
Review Officer at the Buffalo, New York RO.  A copy of the 
hearing transcript has been associated with the claims files. 

In a March 2008 facsimile to VA, the appellant indicated that 
she would not attend her April 2008 hearing with the Board.  
She requested that the Board proceed with her case.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's 2005 death was 
cardiorespiratory arrest and metastatic cancer; with 
hepatoral syndrome and sepsis listed as other significant 
conditions that contributed to the Veteran's death. 

2.  The Veteran did not serve in Vietnam.

3.  The appellant is the Veteran's surviving spouse.

4.  In November 2005, VA received the appellant's application 
for accrued benefits.

5.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

6  Neither Hepatitis C, with secondary cancers of the 
stomach, pancreas and bile ducts, nor Hodgkin's lymphoma was 
shown to have been clinically present during the Veteran's 
period of military service or until many years thereafter; 
neither is shown to have been due to an event or incident of 
his period of military service.

7.  Neither a cardiovascular disability nor cancer was shown 
to have been clinically present during the Veteran's period 
of military service or until many years thereafter; neither 
is shown to have been due to an event or incident of his 
period of military service.

8.  In November 2005, VA received the appellant's initial 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.

9.  The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the Veteran did not have 
hepatitis C and secondary cancers of the stomach, pancreas 
and bile ducts as the result of disease or injury incurred in 
or aggravated by military service, and incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2008).

2.  For accrued benefits purposes, the Veteran did not have 
Hodgkin's lymphoma as the result of disease or injury 
incurred in or aggravated by military service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2008).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2008).

4.  The criteria for the establishment of DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  





Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

In a January 2006 pre-adjudication letter, the RO informed 
the appellant of the requirements needed to establish service 
connection for the cause of the Veteran's death.  The January 
2006 letter did not provide the appellant with any 
information regarding her accrued benefits claims on appeal.  
However, a claim for accrued benefits is based on the 
evidence in the claims file at the time of the Veteran's 
death.  Thus, any newly-submitted evidence could not be used 
in adjudicating the appellant's accrued benefits claims.  
Moreover, the appellant has been an active participant in the 
claims process and provided hearing testimony and submitted 
medical evidence in support of the instant claims.  There is 
no additional evidence that could be obtained to support the 
accrued benefits claims, and thus no prejudice will result 
from the Board adjudicating these claims.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).  

Regarding the appellant's claim for service connection for 
the cause of the Veteran's death, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court of Appeals for Veterans 
Claims (Court) held that in a claim for benefits for the 
cause of the Veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The January 2006 letter satisfied the notice requirements 
outlined in Hupp.  The RO did not notify the appellant of the 
Veteran's service- connected disabilities as he was not 
service-connected for any disabilities at the time of his 
death.  However, in letters dated in January 2005 and January 
2006, the appellant's representative demonstrated actual 
knowledge of the Veteran's non-service-connected disorders. 

Regarding the second and third elements of Hupp notice, in 
the January 2006 letter, the RO notified the appellant that 
to support her claim, she was required to submit evidence 
showing a reasonable possibility that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began in service, or the Veteran died from a 
non-service connected injury or disease and was receiving or 
was entitled to receive VA compensation for a service- 
connected disability that was rated as totally disabling.  
The Board finds that this notice fulfills the requirements of 
Hupp.  Therefore, all notification requirements pursuant to 
Hupp have been fulfilled and the Board may proceed with the 
adjudication of the claim for service connection for the 
cause of the Veteran's death.

With respect to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004). These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable. See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).  

As an additional matter, the appellant has periodically 
contended that the Veteran's service treatment and/or 
personnel records are missing; or that they were destroyed in 
a 1973 fire at the National Personnel Records Center. 
However, the record includes the Veteran's complete service 
treatment and personnel records, as received from the records 
depository in January 2005.  The dates of his service on 
these official records squarely fit all other information in 
the claims folder. 

Similarly, the appellant has periodically contended that the 
Veteran served in Vietnam. However, there is no evidence of 
such an assignment. The Veteran's service personnel and 
medical treatment records all reflect assignments to units 
and installations in California; Guantanamo Bay, Cuba; 
Okinawa; the mainland of Japan; and the Philippines. Indeed, 
in his November 2004 application for service connection, the 
Veteran specifically denied having served in Vietnam. 

Because these are official records generated with the 
specific purpose to record their contents, they are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); Duro v. Derwinski, 
2 Vet. App. 530 (1992); 38 C.F.R. §§  3.203(a), (c) (1997); 
see also Spencer v. West, 13 Vet. App. 376, (2000 (For 
propositions that service department findings are binding on 
VA; and illustrating high probative value of such evidence).

Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the appellant was not informed that an 
effective date(s) would be assigned if her accrued benefits, 
cause of death and/or DIC claims were granted.  As her claims 
are being denied, no effective date(s) will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Here, a medical nexus opinion as 
to the etiological relationship, if any, between the 
Veteran's fatal cardiorespiratory arrest and metastatic 
cancer to his period of military service was not obtained.  A 
referral of this case for a medical nexus opinion is not 
appropriate in this matter. The appellant has not provided 
any probative (i.e., from a competent medical professional 
with an accurate review of the relevant service personnel and 
medical treatment records) that expresses an opinion to link 
any of the disabilities in question to any incident of the 
Veteran's active military service.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

There is no indication that additional relevant evidence is 
available and not part of the claims files.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.

The appellant been given ample opportunity to present 
evidence and argument in support of her claims.  She provided 
testimony on the instant claims at a hearing conducted at the 
RO in Buffalo, New York in July 2007.  A copy of the hearing 
transcript is of record.  In addition, in a March 2008 
facsimile to the Board, the appellant canceled an April 2008 
hearing before a Veterans Law Judge at the Buffalo, New York 
RO.  The appellant specifically requested that her case be 
forwarded to the Board for appellate consideration.  The 
Board additionally finds that general due process 
considerations have been complied with by VA, and the 
appellant has had a meaningful opportunity to participate in 
the development of her claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

The Board finds that the matters on appeal are ready for 
appellate review.  


Merits Analysis

The Veteran died in early 2005; the immediate cause of his 
death was identified on the death certificate as 
cardiorespiratory arrest and metastatic cancer.  Hepatoral 
syndrome and sepsis were listed as other significant 
conditions that had contributed to the Veteran's death. 

At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

Accrued Benefits Claim

The law and regulations governing claims for accrued benefits 
state that, upon the death of a Veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
Veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

Although the appellant's claim for accrued benefits is 
separate from the claims that the Veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008).  The appellant's claim was timely filed 
with VA in November 2005, less than a year after the 
Veteran's demise in January 2005. 

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in 2005, after the date of enactment.  
Therefore, the appellant's claim is considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a Veteran's 
survivor may receive the full amount of an award for accrued 
benefits.

At the time of his death, the Veteran had pending claims of 
service connection for Hepatitis C with secondary cancers to 
the stomach, pancreas, liver and bile ducts and Hodgkin's 
Lymphoma. 

With regard to his claim of service connection for Hepatitis 
C with secondary cancers of the stomach, pancreas, liver and 
bile ducts, the appellant presently contends that these 
disorders are the result of having received, and been exposed 
to, inoculations/vaccines and sexually transmitted diseases 
during military service. 

Service treatment records (STRs) reflect that the Veteran 
received inoculations for smallpox, triple typhoid, tetanus, 
typhus, yellow fever, and cholera.  There are no clinical 
findings of any adverse reactions to any of these vaccines.  
In May 1964, the Veteran's command conducted a chemo-
prophylaxis program for malaria.  The Veteran was found 
physically qualified for transfer.  In November 1961, the 
Veteran was seen at the dispensary with complaints of pain in 
the left testicle.  At that time, he gave a history of having 
been kicked in the left testicle one day previously that had 
resulted in pain and swelling.  A diagnosis of hydrocele of 
the left testicle due to that incident, was entered.  A 
sexually transmitted disease was not found.  

In June 1965, the Veteran was evaluated for a "pimple" on 
his penis, which he claimed had been present for the previous 
four (4) days.  He was referred to the genitourinary clinic, 
where it was determined not to have been a lesion, but more 
of a cyst.  In November 1965, the Veteran was seen for an 
itch in the scrotal area.  There was no evidence of a rash or 
irritation upon physical evaluation.  The Veteran was treated 
as if he had been diagnosed with possible pediculosis pubis.  

The STRs are entirely devoid of any clinical findings, or 
diagnoses of, hepatitis C or any confirmed sexually 
transmitted disease.  A December 1965 service discharge 
examination report reflects that the Veteran's genitourinary 
system was evaluated as "normal."  Thus, the Board finds 
the preponderance of the evidence to be against the in-
service incurrence of any disorder caused by an adverse 
reaction to a vaccine and/or inoculation, sexually 
transmitted disease and hepatitis C.  

Additionally, the evidence in the claims files at the time of 
the Veteran's death in January 2005 did not contain a 
diagnosis of Hepatitis C or any type of cancer, aside from 
Hodgkin's lymphoma, which will be discussed in more detail in 
the analysis below.  (See, private surgical pathology report 
and letter from Guthrie Medical Group, PC, both dated in 
November 2004).  Thus, without such signs or 
symptoms/diagnosis of Hepatitis C or any type of cancer of 
record at the time of the Veteran's death in January 2005, 
there is no disability for which service connection can be 
granted on either a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The benefit-of-the-doubt doctrine does not apply here because 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for Hepatitis C with secondary cancers of the 
stomach, pancreas, liver, and bile duct for the purposes of 
accrued benefits and it is denied.  

After the Veteran's death, the appellant submitted several 
private physicians' opinions in support of her contention 
that the Veteran's Hepatitis C was the result of his exposure 
to inoculations/vaccines and sexually transmitted diseases 
during his period of military service.  However, as these 
records were added to the record following the Veteran's 
death, they may not be considered in addressing the 
appellant's claim for service connection for Hepatitis C with 
secondary cancers to the stomach, pancreas, liver, and bile 
ducts, for accrued benefits purposes.  See 38 C.F.R. § 
3.1000(a), (d)(4) (2008).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for Hepatitis C with secondary cancers of 
the stomach, pancreas, liver, and bile duct for the purposes 
of accrued benefits and it is denied.  

With regard to the Veteran's diagnosis of Hodgkin's Lymphoma, 
as noted in the preceding analysis, the Veteran's STRs are 
devoid of any clinical findings referable to any type of 
cancer during military service.  See STRs.  Furthermore, the 
Veteran's service personnel records do not show that the 
Veteran served in the Republic of Vietnam, as contended by 
the appellant.  See, Veteran's DD Form 214 and service 
personnel records (showing that the Veteran had foreign 
service in Guantanamo Bay, Cuba, Japan, and the Philippine 
Islands).  

Additionally, at the time of the Veteran's death in January 
2005, the evidence of record showed that he was initially 
diagnosed with Hodgkin's lymphoma in November 2004, several 
decades after his discharge from military service in 1965.  
(See, November 2004 letter from Guthrie Medical Group, PC, to 
VA).  This letter does not contain any opinion or conclusion 
to the effect that the Veteran's Hodgkin's lymphoma was in 
anyway etiologically related to his period of military 
service.  Thus, service connection for Hodgkin's lymphoma is 
not warranted on a direct incurrence basis.  38 C.F.R. 
§ 3.303.  

Moreover, as Hodgkin's lymphoma was not manifested to a 
compensable degree within a year of the Veteran's discharge 
from service in 1965, service connection is also not 
warranted on a presumptive basis.  See, 38 C.F.R. §§ 3.307, 
3.309.  

The appellant's contentions as to the incurrence of the 
disorder are not probative  because she is not a medically 
trained professional, and she is not competent to offer an 
opinion as to a diagnosis, or the cause of a disorder. 
Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 
Competent medical evidence linking a disorder to military 
service is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a)(1).

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for Hodgkin's lymphoma for the purposes of 
accrued benefits and it is denied.  

Cause of Death Claim

The appellant maintains that the Veteran incurred Hepatitis B 
and C during military service, which, in turn, caused his 
fatal carcinoma and, ultimately, his death.  

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes certain 
chronic diseases, such as cardiovascular disease and 
malignant tumors, which may be presumed to have been incurred 
in service if they are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

As noted, the Veteran's 2005 death was determined by 
competent medical authority as noted on the death certificate 
as cardiorespiratory arrest and metastatic cancer.  Hepatoral 
syndrome and sepsis were listed as other significant 
conditions that had contributed to the Veteran's death. 

At the time of death, service connection was not in effect 
for any disability. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the Veteran's 
death.  As discussed, in part, in the analysis above, there 
is no competent evidence of any cancer or cardiovascular 
disorder during service or within one year of the Veteran's 
separation from service in 1965.  In fact, a December 1965 
service discharge examination report reflects that all of the 
Veteran's systems, except for the upper extremities and 
identifiable scars, were evaluated as "normal."  A chest x-
ray was within normal limits.  

The first post-service medical evidence of any cardiovascular 
disease (e.g., elevated blood pressure readings) and cancer 
(Hodgkin's lymphoma) was in August and November 2004, 
respectively, approximately 40 years after service discharge 
in December 1965.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  The 
Veteran was diagnosed with hypertension in October 2004.  
(See, reports, prepared by Guthrie Medical Group, PC, dating 
from July to November 2004).  

The appellant has submitted several private physicians' 
opinions, dated in March, July and August 2007. However, the 
Veteran's Hepatitis B and C did not have their onset during 
his period of military service or within one year of service 
discharge in 1965 (November and December 1994 private lab 
results were positive for Hepatitis B and C, respectively).  

There is no evidence indicating that any medical examiner was 
aware of the Veteran's correct military history. To the 
extent that these physicians have expressed opinions 
suggestive that the Veteran developed hepatitis or Hodgkin's 
disease as a result of active military service, as noted 
above there is no evidence of an in-service event - requisite 
for a grant of service connection. Rose v. West, 11 Vet. App. 
169, 171 (1998) ((Both noting that in order to establish 
service connection, there must be (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection and; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event)).

Thus, any opinion, private or VA, which provides that the 
Veteran's fatal metastatic carcinoma was linked to Hepatitis 
B and C that originated during his period of military service 
is based on an inaccurate factual premise and is, therefore, 
of no probative value.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

When viewed against the background of the STRs, which are 
negative for any Hepatitis B and C, and the lack of any 
evidence of symptoms associated with them until December 
1994, the medical evidence of record does not establish that 
there is a nexus between any current diagnosis and service.  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. 
at 233. 
Even if the Board found that the Veteran's hepatitis B had 
its onset during his period of military service, a VA 
examiner specifically opined that it (Hepatitis B) was not 
attributable to his cancerous liver tumor.  (See, August 2007 
VA examination report). 


The appellant alleges that the Veteran's death should be 
service connected as his death causing conditions were 
acquired in service and manifested at a later date. The 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent. 
Espiritu, supra. 

The preponderance of the evidence is clearly against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

38 U.S.C.A. § 1318 Claim

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a Veteran's death was not service connected, 
provided the Veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  However, the Veteran was 
not service connected for any disability prior to his death 
in 2005.

Since the Veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the preponderance of the 
evidence is against each of the appellant's claims, as 
discussed above, the benefit of the doubt doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which any of the 
benefits sought may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hepatitis C and secondary cancers of 
the stomach, pancreas and bile ducts for accrued benefits 
purposes is denied.

Service connection for Hodgkin's lymphoma for accrued 
benefits purposes is denied.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


